Citation Nr: 1633921	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-11 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation for the service-connected posttraumatic stress disorder (PTSD) in excess of 30 percent prior to May 15, 2012.

2.  Entitlement to an evaluation for the service-connected posttraumatic stress disorder (PTSD) in excess of 50 percent beginning May 15, 2012.

(The issue of entitlement to waiver of recovery of an overpayment of nonservice-connected (NSC) pension benefits in the amount of $61,628.00, to include the preliminary issue of whether the waiver request was timely filed, will be addressed in a separate Board decision.)  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1971 to October 1974, including service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial evaluation of 30 percent, effective March 29, 2010.

In August 2011, the Veteran submitted a notice of disagreement (NOD) with the initial 30 percent evaluation assigned for the PTSD.  In a rating decision issued in May 2012, the evaluation for the Veteran's PTSD was increased from 30 percent to 50 percent, effective from May 15, 2012; this created a staged rating.  The RO indicated that this was a complete grant of benefits.  However, because neither of the two assigned evaluations at issue represents the maximum rating available for PTSD, the appellant's two-tier claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issues on appeal are as listed on the title page.

The Veteran is appealing the initial rating that was assigned.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As previously noted, in a rating decision issued in May 2011, the RO granted service connection for PTSD and assigned an initial disability evaluation of 30 percent, effective March 29, 2010.  In August 2011, the Veteran's notice of disagreement (NOD) in relation to the 30 percent rating was received.  In a rating decision issued in May 2012, the evaluation for the Veteran's PTSD was increased from 30 percent to 50 percent, effective from May 15, 2012; this created a staged rating.  

The claims file does not contain any statement of the case (SOC) issued in response to the Veteran's NOD received in August 2011.  Therefore the increased rating claims must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the Veteran when further action is required.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AOJ for the following:

1.  Examine the Veteran's claims for increased ratings.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless either matter is resolved by granting the benefits sought, or by the Veteran's withdrawal of the NOD.  

2.  If, and only if, the Veteran files a timely substantive appeal, should either issue be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

